Title: To James Madison from Edmund Pendleton, 28 May 1781
From: Pendleton, Edmund
To: Madison, James

 

Dear Sir
May 28th 1781
Since my last I have yr two favrs of the 8th & 15th—the former have met wth a circuitous passage thro’ several Post offices beyond me. The Noise about the paper money Was as weak as the cause which produced it, and proves I fear that people in those parts have more at heart the making fortunes, than promoting the glorious Cause we are concern’d in; however it must be acknowledged that our Finance hath wanted Stability and System; different States will adopt various modes of complying with the requisitions of Congress, and Individuals in each will pertinaciously pursue their Opinions, so as to carry at one Session what they have been over ruled in at a former, & hence arises that mutability, so destructive of every Political measure. I fear this mischief hath its Origin in human Nature, & that a change will be difficult; however I think Congress have taken the most promising method to effect it, in appointing this important subject to the sole consideration of one man, whose mind shall be kept free from the distraction of Various Objects; and from the general Character of Mr Morris the choice of him Appears Judicious. I cordially wish success to his endeavours.
Our people are made very angry by a Report that the Pennsylvania, instead of forwarding their Troops wth that celerity, which their duty & the situation of things demanded, were throwing out Insulting speeches that Virginia was too grand—let her be humbled by the Enemy, & such like. What consequences this may produce, I know not, but they will be chargeable to the Companies of Land Jobbers, who for their own Interest are poisoning the minds of the people by their falacious publications. I am sorry that line was not forwarder, as for want of them probably the Marquis was obliged to abandon Richmond, which he left on Saturday evening & retired on this side Chickahominy; We suppose this step was occasioned, by information that the Enemy was crossing that swamp below & by Marching up on the Hanover side meant to cut off his retreat, however we deal in conjecture only and if the Marquis means to avoid an Action at present, it will be probably a prudent measure, since tho’ his numbers would be fully equal to the most flattering expectations if they were regulars, it might be too much to risque the loss of his few valuable Veterans, upon the firmness of Militia. Our last Account of the enemy was that they had landed at Westover & were on Saturday between that & four miles Creek, which I believe is about 20 miles from Richmond, they are said to be between 4 & 5000. 12 Vessels are lately come up James River, some say they bring Earl Cornwallis’s Baggage & Invalids from Cape Fear, others that they brought Troops from New York, perhaps some of each.
A Militia man just return’d from a tour of duty under General Green, & who is said to be a man of credit, reports that a few days after the action of the 25th of April, Ld Rawdon burnt Cambden & retreated to George Town, leaving behind him his own & our sick & wounded. That the Virginia Militia being discharged in the Evening, stay’d all night, and two hours before day next morning Genl. Green marched with his Army, he could not tel which way, but supposed towards George Town, if this deserves any credit. I suppose you’l have an express from the General.
I am glad to hear Mr Jones is return’d to Congress on more accounts than one. I shall write him by this post & hope he’l releive you from half the labour of corresponding wth
Dr Sr Yr Affe friend
Edmd Pendleton
Perhaps my next may be dated from the Mountains.
